Title: From George Washington to Major General William Heath, 24 October 1778
From: Washington, George
To: Heath, William


          
            Dear Sir
            Head Quarters Fredericksbg 24th October 1778
          
          If the fleet of Men of War and Transports, which have lately sailed, should appear off Boston, be pleased instantly to send an Express 
            
            
            
            to meet Genl Gates with information of it, that he may hasten the march of the six Brigades under the command of himself and General Mcdougall. Be pleased also to advise me of it with the greatest dispatch, as I mean, should such an event take place, to set out immediately and take the command of the Army at Boston. I am Dear Sir Your most obt Servt
          
            Go: Washington
          
          
          p.s. Endeavour to be certain that the Enemy have Troops off the Harbour as well as ships of War, before you advise Genl Gates. I think it very probable that the Men of War may blockade the Harbour while the transports continue their Course, should they have another destination. It is not my intention that the Brigades should move further than Harford without the Enemy actually attempt Boston.
          
        